          CASE 0:19-cv-01048-ECT-BRT Doc. 122 Filed 08/03/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                                                   Case No.: 19-CV-01048-ECT-BRT
 Strio Consulting, Inc.,
 a Minnesota Corporation,

      Plaintiff and Counterclaim Defendant,
 v.                                               ROCKETPOWER INC.’S
                                                STATEMENT OF REDACTION
 RocketPower, Inc.,                              PURSUANT TO MINN. L.R.
 a Delaware Corporation,                               5.6(d)(A)(ii)

      Defendant and Counterclaim Plaintiff.       ROCKETPOWER, INC.’S
                                               MEMORANDUM OF LAW AND
                                                POINTS OF AUTHORITY IN
                                               SUPPORT OF ITS MOTION TO
                                              DISQUALIFY FAFINSKI MARK &
                                                     JOHNSON, P.A.


                                                   Case No.: 19-CV-01928-ECT-BRT
 RocketPower, Inc.,
 a Delaware Corporation,

      Plaintiff and Counterclaim Defendant,

 v.                                                    FILED UNDER
                                                     TEMPORARY SEAL

 Strio Consulting, Inc.,
 a Minnesota Corporation,

      Defendant and Counterclaim Plaintiff.


        RocketPower, Inc. (“RocketPower”) submits the following Statement of Redaction

pursuant to Minn. L.R. 5.6(d)(A)(ii). Specifically, RocketPower submits RocketPower,

Inc.’s Memorandum of Law and Points of Authority in Support of Its Motion to

Disqualify Fafinski Mark & Johnson, P.A. under temporary seal, as the entire document


{00506786.DOCX /}
          CASE 0:19-cv-01048-ECT-BRT Doc. 122 Filed 08/03/20 Page 2 of 2




requires too much redaction based on attorney/client privileged information and pursuant

to Minn. L.R. 5.6(c) and Court Order (ECF No. 19) in Case No. 19-cv-01048-ECT-BRT.

        Dated this 3rd day of August, 2020.


                                             COHNE KINGHORN



                                         /s/ Lisa R. Petersen
                                         Lisa R. Petersen (Admitted pro hac)
                                         111 East Broadway, 11th Floor
                                         Salt Lake City, UT 84111
                                         Telephone: 801-363-4300
                                         Facsimile: 801-363-4378
                                         lpetersen@ck.law

                                             and

                                         Courtland C. Merrill (#311984)
                                         ANTHONY OSTLUND BAER
                                         & LOUWAGIE, P.C.
                                         3600 Wells Fargo Center
                                         90 South Seventh Street
                                         Minneapolis, Minnesota 55402
                                         Telephone: 612-349-6969
                                         Facsimile: 612-349-6996
                                         cmerrill@anthonyostlund.com

                                         Attorneys for RocketPower, Inc.




{00506786.DOCX /}                        2
